DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

 	Claims 1-5, 7-9, 11-12, 14-15 and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mahajan (US 2002/0005044) in view of Hygema (US 2009/0014679) and in view of Gueret (US 2005/0258172).
Regarding claims 1-3, Mahajan discloses a microwavable aerosol dispenser ([0008], [0030]) comprising: an outer container (22) having a closed end bottom at a first end and an open neck at a second end (fig.2) and defining an outer container volume (26) 
 	Mahajan is silent in disclosing the dispensing valve assembly is polymeric; and
 differential temperature indicia associated with the aerosol dispenser, the indicia indicating the aerosol dispenser is suitable for heating in a microwave oven, wherein the indicia comprises thermochromic indicia, wherein the thermochromic indicia is disposed in a band that circumscribes thePage 2 of 12Appl. No. 15/444,356Docket No. 14736 Reply to Office Action mailed on 8-30-19Customer No. 27752aerosol dispenser, and wherein the thermochromic indicia is configured to indicate when to stop heating the aerosol dispenser; the indicia comprises instructions for heating the aerosol dispenser in the microwave oven; and the thermochromic indicia is disposed on the outer container; and a safety valve configured to prevent overpressurization of the aerosol dispenser. However, Hygema teaches the valve (10) of the plastic aerosol container ([0001], [0005], see also claims 11-13; fig.1-17), is made of plastic ([0031]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to import the teaching of 
Regarding claim 4, Mahajan discloses the product (30) is disposed in the bag (24), the propellant ([0031], 28) is disposed between the bag and the outer container.
Regarding claim 5, Mahajan discloses the product (30) is disposed in the bag (24), the propellant ([0031], 28) is disposed between the bag and the outer container. 

Regarding claim 7, Mahajan is silent in disclosing an outer container with a diameter less than or equal to about 7.62 cm and a volume ranging from about 118 cc to about 1000 cc and the gage pressure of less than about 965 kPA @ 50C. However, Mahajan discloses a conventional household aerosol dispenser for use in microwave without citing the dimensions of the container [0008]. Also, the aerosol container in this instant application does not deviate from the standard sizes used by consumers in their household as cited by Mahajan. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have an outer container with a diameter less than or equal to about 7.62 cm and a volume ranging from about 118 cc to about 1000 cc and the gage pressure of less than about 965 kPA @ 50C, because applicant has not disclosed that such a specific sized container provides an advantage, is used for a particular purpose, or solves a stated problem other than offering a common sized microwavable aerosol container. 
Regarding claim 8, Mahajan already discloses “The invention very nicely allows for the use of a combination of differing materials. For example, see FIG. 5 wherein one wall 124 may be a high barrier material. An outer wall 122 which is not in contact with the product may be a cheaper material, or recycled material that is not permitted to be used in contact with food products” [0037]. Therefore, an addition of a second indicia indicating the aerosol dispenser is entirely class 1 recyclable as defined by the Society of the Plastics Industry is within the reach of an ordinary skill in the art and does not establish any inventive step over the teaching of the indicia as taught by Mahajan, Hygema and Gueret in combination. 
Regarding claim 9, Mahajan already discloses “The invention very nicely allows for the use of a combination of differing materials. For example, see FIG. 5 wherein one wall 124 may be a high barrier material. An outer wall 122 which is not in contact with the product may be a cheaper material, or recycled material that is not permitted to be used in contact with food products” [0037]. Therefore making each of the outer container, dispensing valve assembly and product delivery device selected from the 
Regarding claim 11, Mahajan does not disclose a disposable cap, and wherein thermochromic indicia disposed on the disposable cap. However, Gueret in the same field of dispensing product via a microwavable container teaches a disposable cap, and wherein thermochromic indicia disposed on the disposable cap ([0045]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to import the teaching of Gueret with regard to the indicia on the closure into the aerosol dispenser of Mahajan and Hygema in combination, in order to operate the device safely.
Regarding claim 12, Mahajan discloses a microwavable aerosol dispenser ([0008], [0030]) comprising: an outer container (22) having a closed end bottom at a first end and an open neck at a second end and defining an outer container volume (26) therein, a product delivery device  (24) for providing a flow path to ambient, wherein the product delivery device is selected from the group consisting of: a collapsible bag ([0031]), a dip tube, a piston, and combinations thereof, product disposed in fluid communication with the product delivery device, a dispensing valve assembly (34) or selectively dispensing the product from the aerosol dispenser (20), and propellant disposed within the outer container and pressurizing the product to a gage pressure greater than ambient, to provide for selective delivery of the product from the aerosol dispenser ([0031; force of propellant on 24 to dispense 30 out), and the aerosol dispenser is suitable for heating in a microwave oven ([0008]), and the outer container is polymeric ([0042, 0046]), the product delivery device is also polymeric ([0031]). 
 and a safety valve configured to prevent overpressurization of the aerosol dispenser. However, Hygema teaches the valve (10) of the plastic aerosol container ([0001], [0005], see also claims 11-13; fig.1-17), is made of plastic ([0031]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to import the teaching of Hygema with regard to the plastic valve into the device of Mahajan, in order to provide an ease and economy of manufacture, and aesthetic appeal to an end user ([0004]). Furthermore, Gueret in the same field of dispensing product via a microwavable container teaches first differential temperature indicia ([0119]; “changes of color”; see 46 in fig.6) associated with the dispenser, the first indicia comprising thermochromic ink ([0045]) and the first indicia qualitatively indicating temperature ([0030-0031]; [0042]) in response to heating of the dispenser in a microwave oven ([0042]), and wherein the first indicia substantially surrounds the dispenser such that the first indicia is visible in the microwave oven ([0114]; see 46 in fig.5). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to import the teaching of Gueret with regard to the indicia into the aerosol dispenser of Mahajan and Hygema in combination, in order to operate the device safely. Furthermore, Gueret teaches a safety valve configured to prevent overpressurization of the aerosol dispenser 
Regarding claim 14, Mahajan discloses the product comprises a food suitable for human consumption ([0002]).
Regarding claim 15, Mahajan does not disclose the first indicia comprising plural thermochromic indicia, the plural thermochromic indicia indicating the product is warmed to a desired temperature range. However, Gueret in the same field of dispensing product via a microwavable container plural thermochromic indicia, the plural thermochromic indicia indicating the product is warmed to a desired temperature range ([0031], use of table to warm up the product). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to include plural thermochromic indicia as taught by Gueret into the aerosol dispenser of Mahajan and Hygema in combination, in order to heat up the product properly.
Regarding claim 17, Mahajan discloses a method for dispensing a heated product from an aerosol dispenser ([0008], [0030]), the method comprising the steps of: providing an aerosol dispenser having an outer container (22) having a closed end bottom at a first end and an open neck at a second end (fig.2) and defining an outer container volume (26) therein, a product delivery device (24) for providing a flow path to ambient, wherein the product delivery device is selected from the group consisting of: a collapsible bag ([0031]), a dip tube, a piston, and combinations thereof product disposed in fluid communication with the product delivery device, a dispensing valve assembly (34) for  and a safety valve configured to prevent overpressurization of the aerosol dispenser. However, Hygema teaches the valve (10) of the plastic aerosol container ([0001], [0005], see also claims 11-13; fig.1-17), is made of plastic ([0031]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to import the teaching of Hygema with regard to the plastic valve into the device of Mahajan, in order to provide  It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to import the teaching of Gueret with regard to the thermochromic indicia into the aerosol dispenser of Mahajan and Hygema in combination, in order to operate the device safely. Furthermore, Gueret teaches a safety valve configured to prevent overpressurization of the aerosol dispenser ([0138]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to import the teaching of Gueret with regard to the safety valve into the aerosol dispenser of Mahajan and Hygema in combination, in order to operate the device safely ([0138]).
Regarding claim 18, Mahajan discloses the heated product comprises a first food ([0002]).
Regarding claim 19, Mahajan discloses the heated product ([0008]; microwave heating of liquid) comprises a first food ([0002]). Mahajan does not disclose the step of providing instructions for dispensing the heated product onto a second food. However, the step of providing instruction to dispense the first food onto the second food product is common and is not patentable over the prior art, since as a routine, one with ordinary skill in the art may add a cream from a pressurized whipped cream container to a piece of pie or coffee cup.
Regarding claim 20, Mahajan and Hygema in combination are silent in disclosing the step of reading instructions for heating the product in the microwave before placing the aerosol dispenser in the microwave oven. However, Gueret in the same field of dispensing product via a microwavable container teaches the indicia comprises instructions for heating the aerosol dispenser in a microwave oven, the indicia being disposed on the outer container ([0031]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to import the teaching of Gueret with regard to the label messages on the container into the aerosol dispenser of Mahajan and Hygema in combination, in order to heat the product safely.
 	The device shown by Mahajan, Hygema and Gueret will perform the method recited in claims 17-20 during normal use and operation of the dispensing device.
 	Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mahajan (US 2002/0005044) in view of Hygema (US 2009/0014679) and in view of  as applied to claim 1 above, and further in view of Wang (US 2007/0284390).
 	Mahajan, Hygema and Gueret in combination disclose all the features of the invention except that the product and the propellant are intermixed. 	However, Wang in the same field of microwavable aerosol container (claim 19) teaches the product delivery device comprises a dip tube (140 fig.1), and the product and the propellant are intermixed (300 fig.3 via mixing 200 and 100). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to substitute the container of the device of Mahajan, Hygema and Gueret in combination with the container as taught by Wang, in order to offer a simple alternative dispensing unit.
 	Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mahajan (US 2002/0005044) in view of Hygema (US 2009/0014679) in view of Gueret (US 2005/0258172) as applied to claim 1 above, and further in view of Raichman (US 2011/0009175).
 	Mahajan, Hygema and Gueret in combination disclose all the features of the invention except that a second indicia is disposed on an internet, the second indicia indicating the aerosol dispenser is suitable for heating in a microwave oven. However, Raichman in the same field of microwave oven heating teaches it is common to have
a second indicia being disposed on an internet, the second indicia indicating the food item is suitable for heating in a microwave oven ([0071]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to import the teaching of Raichman with regard to the internet heating instruction into the .
 	Claims 13 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mahajan (US 2002/0005044) in view of Hygema (US 2009/0014679) in view of Gueret (US 2005/0258172) as applied to claim 12 above, and further in view of Witonsky (US 2001/0008238).
Mahajan, Hygema and Gueret in combination do not disclose a second indicia is not visible until the aerosol dispenser is heated in the microwave oven; and a second indicia, the second indicia comprising thermochromic indicia indicating a trademark. However, Witonsky in the same field of dispensing product via a microwavable container teaches “Alternatively, the thermochromic ink can be reversed-printed on a MYLAR.RTM. (registered trademark of DuPont's polyethylene terephthalate film) label which is subsequently coated with a pressure sensitive adhesive. When applied to the bottle the thermochromic ink is trapped between the Mylar and adhesive layers offering protection against the washing and sterilization processes. In the case of the thin film plastic disposable liners, the thermochromic ink messages would be printed on the outside surface of the liner or label” ([0086]). Also, the liquid crystal type thermometers are employed to indicate temperature upon application of heat ([0086]). Meaning, the indicia is not visible until the dispenser is heated in a microwave oven. Accordingly, addition of a second indicia such as trademark is a well-known art or is a requirement in advertisement of the product. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the application to import the teaching of Witonsky with regard to the second indicia into the aerosol 
Response to Arguments
Applicant’s arguments with respect to the above claims with regard to the prior art to Kennedy have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The following prior art as cited in PTO-892 is also citing significant pertinent structures or features to the applicant’s claimed invention: Risdon (GB 1564997). Regarding claims 1-3, Risdon discloses a plastic aerosol dispenser (page 1, ll.65-74) comprising: an outer container having a closed end bottom at a first end and an open neck at a second end and defining an outer container volume (see fig.1-8) therein; a product disposed in said outer container; a product delivery device (58) for providing a flow path to ambient for the product disposed in the outer container, wherein the product delivery device is selected from the group consisting of: a collapsible bag, a dip tube (58), a piston, and combinations thereof; a dispensing valve assembly (14, 16) for selectively dispensing the product from the aerosol dispenser (10), propellant disposed within the outer container and pressurizing the product to a gage pressure greater than ambient, to provide for selective delivery of the product from the aerosol dispenser (via 60), and the outer container is polymeric (page 2, ll.95-96), the product delivery device is also polymeric (page 4, ll.77-101). Risdon is silent in disclosing a microwavable aerosol dispenser or the aerosol dispenser is suitable for heating in a microwave oven;  and a safety valve configured to prevent overpressurization of the aerosol dispenser. It also appears that the disclosure of this instant application does not disclose significant structures or features that deviate from the contents of the proposed claims.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/BOB ZADEH/Examiner, Art Unit 3754